Citation Nr: 0324455	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  02-13 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from March 1964 to March 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In his December 2001 Statement in Support of Claim, VA Form 
21-4138, the veteran alleged that he was exposed to Agent 
Orange while in Vietnam.  He said that after he was 
transferred in late 1966 from Charleston, South Carolina, Air 
Force Base to Mactan Air Force Base in the Philippines, he 
took "one or two short TDY trips to Vietnam."  In his July 
2002 Statement in Support of Claim, VA Form 21-4138, he 
stated:  "I was in Ton Son Nut Air Base in March of 1967.  
I was TDY from Mactan Island in the Philippines."  In his 
initial, December 2001 claim, VA Form 21-526, he reported 
being "TDY to Vietnam from Tinker AFB."

The veteran says he was in Vietnam for less than thirty days, 
and that the only relevant medical records are of his 
outpatient treatment at the Charleston VA Medical Center 
(VAMC) and his Air Force Medical Records.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), became effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

A veteran is entitled to the presumption that his diabetes 
mellitus is service connected if he was exposed to an 
herbicide agent (the dioxin in Agent Orange) while serving in 
Vietnam.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

38 C.F.R. §3.307(a)(6)(iii) provides, in part, that service 
in Vietnam includes "service in other locations if the 
conditions of service involved duty or visitation" 
in Vietnam.  In this case, the veteran alleged both the 
existence of diabetes mellitus and service in Vietnam.  With 
regard to both allegations, however, the evidence is 
insufficient for the Board to render a decision as to the 
merits of the claim.  

The RO sought and obtained the veteran's service medical 
records (SMRs) and his VA outpatient treatment (VAOPT) 
records from Charleston, South Carolina.  The RO did not, 
however, request his Air Force unit records-which may 
contain information regarding his alleged service in Vietnam.  
His VAOPT records indicate there may have been a diagnosis of 
borderline diabetes mellitus, but the actual diagnosis and 
tests upon which it was based are not included in these 
records.

The veteran was informed generally of VA's duty to assist, 
but he was not specifically told of medical or lay evidence 
necessary to substantiate his claim and whether he or VA had 
the burden of obtaining such records.  Neither was he told 
that "lay" or "buddy" statements could be used to 
substantiate what happened in service, in particular, his 
alleged short trips to Vietnam.



Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.

2.  The RO must inform the veteran that 
lay or buddy statements may be used to 
substantiate his alleged service in 
Vietnam.

3.  The RO must take all steps necessary 
to procure relevant records, e.g., the 
veteran's Air Force unit records, which 
may verify his alleged service 
in Vietnam.

4.  The RO also must request the 
veteran's VAOPT records from the 
Charleston VAMC confirming the diagnosis 
of diabetes and the tests upon which this 
diagnosis was based.  All VAOPT records 
since December 2001 should be associated 
with the claims file, as should the 
discharge summary of the veteran's VA 
hospitalization (VAH) in 1975.  The RO 
must also request any other VA records 
reflecting or bearing on any diagnosis of 
diabetes.



5.  Schedule the veteran for an 
appropriate VA medical examination to 
assess the nature, time of onset, and 
etiology of any diabetes mellitus he may 
now have.  The claims folder must be made 
available to the examiner for a review of 
the veteran's pertinent medical history, 
and the examiner is asked to confirm that 
he or she has reviewed the claims folder.  
All necessary testing should be done and 
the examiner should review the results of 
any testing prior to completion of the 
examination report. 

The examiner should render an opinion as 
to whether it is at least as likely as 
not that the veteran now has diabetes 
mellitus.  If he does, is it at least as 
likely as not related to his service in 
the military-and, in particular, 
exposure to Agent Orange while in Vietnam 
(if his service there is otherwise 
confirmed).  If no opinion concerning 
this can be rendered, explain why this is 
not possible.  

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.  

6.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, 
send the veteran and his representative a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

